                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 1:19 CR 553
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
JEROME CUMMINGS,                                 )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge David A. Ruiz, regarding the change of plea hearing of Jerome Cummings, which

was referred to the Magistrate Judge with the consent of the parties.

           On September 18, 2019, the government filed a 1 count Indictment, charging Defendant

Cummings, with Felon in Possession of Firearm and Ammunition, in violation of Title 18 U.S.C.

922(g)(1) and 924(a)(2). Defendant was arraigned on September 25, 2019, and entered a plea of not

guilty to count 1 of the Indictment, before Magistrate Judge Greenberg. On November 20, 2019

Magistrate Judge Ruiz received Defendant Cummings’s plea of guilty to Count 1 of the Indictment,

and issued a Report and Recommendation (“R&R”), concerning whether the plea should be accepted

and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Cummings is found to be competent to enter a plea and to understand his constitutional rights. He

is aware of the charges and of the consequences of entering a plea. There is an adequate factual basis
for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Jerome Cummingsis adjudged guilty to Count 1 of the Indictment,

in violation of Title 18 U. S. C. Section 922(g)(1) and 924(a)(2). This matter was referred to the U.

S. Probation Department for the completion of a pre-sentence investigation and report. Sentencing

will be on March 3, 2020, at 2:00 p.m. in Courtroom 17A, Carl B. Stokes United States Court House,

801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
January 7, 2020
